DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayama (US 4,533,689).
Tayama teaches a copolymer of 40-88 wt% methyl methacrylate, 5-15 wt% styrene, and 1-15 wt% methacrylic acid (abstract). These ranges overlap the ranges recited in the claims. Tayama teaches forming the polymer by mixing the monomers and an initiator (col. 4, ln. 60-col. 5, ln. 68; col. 8, ln. 50-65) where the initiator is a radical initiator such as peroxides and AIBN. Tayama teaches molding the polymer into a sheet (col. 6, ln. 11-16) which are used in illumination materials, signboards, displays, construction materials, (col. 1, ln. 16-23) which falls in the scope of the claimed lamp cover and optical films.
Tayama teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Tayama suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Tayama. See MPEP 2123.
It is noted that claims 5-6 are recited in the product-by-process format by use of the language, “prepared by…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.

Claim(s) 1-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Relvini (US 6,100,355).
Relvini teaches copolymer and process of making the copolymer (abstract) which is a copolymer of (a1) an acrylate such as methyl (meth)acrylate, (b1) a water soluble monomer such as acrylic or methacrylic acid, and (c1) another monomer such as styrene (col. 3, ln. 57-col. 4, ln. 10). Relvini provides an example having 84 wt% MMA, 8 wt% MAA, and 8 wt% styrene (Table 1) which has a Vicat softening temperature of 119˚C (Table 2) which falls in the range of claim 8. Relvini teaches MFRs which range from 0.2-3.9 (Table 2) which overlaps the range in claim 7. Relvini teaches the polymers are formed by polymerization with a radical initiator (abstract; col. 3, ln. 31-37) by mixing the monomers followed by polymerization (col. 6, ln. 10-50). Relvini teaches injection molding the polymer (col. 6, ln. 29-34) and are suitable for molded materials such as car lights and signs (col. 2, ln. 14-17). It would have been obvious to one of ordinary skill in the art that a mold for a car light or sign would be in the shape of a sheet because car lights and signs are flat.
Table 2 shows Vicat temperatures ranging from 108-145˚C (Table 2) which overlaps the range of claim 8. 
While the example of Relvini has an amount of MAA (8 wt%) which falls outside the claimed range (3-6 wt%), Relvini teaches the amount of water soluble monomer (corresponding to MAA) is at most 60wt% (col. 4, ln. 1-2) which overlaps the claimed range.
Relvini teaches examples which have amounts of MMA ranging from 52 wt% to 90wt% (Table 1) which overlaps the claimed ranges.
Relvini teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Relvini suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Relvini. See MPEP 2123.
It is noted that claims 5-6 are recited in the product-by-process format by use of the language, “prepared by…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Relvini (US 6,100,355) in view of Guan (US 6,071,980).
The discussion with respect to Relvini above is incorporated herein by reference.
Relvini does not explicitly recite a controlled radical polymerization.
However, Guan teaches the polymerization of methyl methacrylate using an ATRP polymerization (abstract) which is a species of controlled radical polymerization (see instant specification, pg. 7, ¶ 41).
It would have been obvious to one of ordinary skill in the art to use an ATRP polymerization because it allows control of the molecular weight and a narrow molecular weight distribution (col. 1, ln. 38-41).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayama (US 4,533,689) in view of Guan (US 6,071,980).
The discussion with respect to Tayama above is incorporated herein by reference.
Tayama does not explicitly recite a controlled radical polymerization.
However, Guan teaches the polymerization of methyl methacrylate using an ATRP polymerization (abstract) which is a species of controlled radical polymerization (see instant specification, pg. 7, ¶ 41).
It would have been obvious to one of ordinary skill in the art to use an ATRP polymerization because it allows control of the molecular weight and a narrow molecular weight distribution (col. 1, ln. 38-41).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764